Title: To Benjamin Franklin from Henry Grand, 25 December 1778
From: Grand, Henri-Maximilien (Henry)
To: Franklin, Benjamin


Sir
Paris, Decber the 25th. 1778.
Herewith I take the liberty to inclose the Acts I was mentioning yesterday morning. After inquiry I found they had been truely made before two Notaries Publick, the one Mr. Lambot & the other Dupré; & by giving more authenticity to these Acts in putting your Name & Seal to them, you will greatly oblige those they concern.
With Regard to the loan office Bills, it will be necessary for us to have a Copy of the Documents that are to serve you, in order to agree of an arrangement to simplify the examining of those Bills, the trouble of which we should like to take upon us, therefore if you think proper I shall go to draw one out Myself at the Time you’ll please to appoint.
We shall likewise crave the favour to be informed of those Bills that will have been presented by different hands, than ours, & that you will have accepted, as it is necessary we should have advice of them.
I am with due Respect Sir Your most obt. & most humble Servt.
Hy. Grand
 
Notation: H. Grand. Paris 25. Xbre. 1778.
